                  Case 2:20-cv-01703-TSZ Document 10 Filed 02/02/21 Page 1 of 2




 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 6                                          AT SEATTLE

 7
               MAURICE ANTHONY BROWN,
 8                                      Plaintiff,
                                                                      C20-1703 TSZ
 9                   v.
                                                                      ORDER
10             KENT MUNICIPAL CORP., et al.,
11                                      Defendants.

12
               Having reviewed Plaintiff Maurice Brown’s Amended Complaint (docket no. 9),
13
     the Report and Recommendation of the Honorable Mary Alice Theiler, United States
14
     Magistrate Judge (docket no. 3), and the remaining record,1 the Court enters the
15
     following Order:
16
               (1)        The Court ADOPTS the Report and Recommendation, docket no. 3.
17
     Plaintiff’s Amended Complaint, docket no. 9, asserts several new causes of action, which
18
     are supported by additional factual allegations. The Amended Complaint, however, fails
19
     to allege any facts suggesting that this matter presents an “extraordinary circumstance[]”
20

21
     1
         Plaintiff did not file objections to the Report and Recommendation, but he filed a motion for leave to
22 amend the complaint, which the Court granted. See Minute Order (docket no. 8).

23

     ORDER - 1
                 Case 2:20-cv-01703-TSZ Document 10 Filed 02/02/21 Page 2 of 2




 1 in which the Court may interfere with Plaintiff’s ongoing state criminal proceeding,

 2 which is set for trial on February 23, 2021.2 See Columbia Basin Apartment Ass’n v. City

 3 of Pasco, 268 F.3d 791, 799 (9th Cir. 2001). The state criminal proceedings (i) are

 4 ongoing, (ii) implicate important state interests, and (iii) provide Plaintiff an adequate

 5 opportunity to litigate the federal claims asserted in the Amended Complaint. See id. As

 6 the Report and Recommendation explains, docket no. 3 at 2–4, the Court is required to

 7 abstain under Younger v. Harris, 401 U.S. 37 (1971).

 8             (2)    Plaintiff’s Amended Complaint, docket no. 9, and this action, are

 9 DISMISSED without prejudice.

10             (3)    The Clerk is directed to send a copy of this Order to Plaintiff, all counsel of

11 record, and the Honorable Mary Alice Theiler.

12             IT IS SO ORDERED.

13             Dated this 2nd day of February, 2021.

14                                                            A
15                                                          THOMAS S. ZILLY
                                                            United States District Judge
16

17

18

19

20

21
     2
22       See State of Washington v. Brown, King County Superior Court Cause No. 19-1-04585-6 KNT.

23

     ORDER - 2
